Exhibit 10.20

 

***Indicates CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 


AMENDMENT NO.1 TO THE A330 FINANCING LETTER AGREEMENT NO.1


 

As of December                     2002

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota 55121

Attention:                           Mr. Daniel B. Matthews,

Senior Vice President Finance & Treasurer

 

 

Re:                               A330-300 Aircraft Financing

 

WHEREAS:

 

Northwest Airlines, Inc. (“NWA”) and AVSA, S.A.R.L. (“AVSA”) have entered into
an Airbus A330 Purchase Agreement dated as of December 21, 2000 (as amended with
effect prior to the date hereof, the “A330 Agreement”) which covers, among other
matters, the sale by AVSA and the purchase by NWA of certain A330 aircraft (the
“A330 Aircraft”) as described in the specifications annexed to the A330
Agreement.  NWA and AVSA have also entered into an A330 Financing Letter
Agreement No. 1 dated as of December 21, 2000 (the “A330 FLA”), which sets forth
certain additional terms and conditions regarding financing assistance for the
A330 Aircraft.

 

NWA and AVSA have entered into an Airbus A319-100 Purchase Agreement dated as of
September 19, 1997 (as amended with effect prior to the date hereof, the
“A319/A320 Agreement”) which covers, among other matters, the sale by AVSA and
the purchase by NWA of certain A320 and A319 aircraft (the “A319/A320 Aircraft”)
as described in the specifications annexed to the A319/A320 Agreement.

 

NWA and AVSA have entered into Amendment No.10 to the A319/A320 Agreement and
Amendment No.2 to the A330 Agreement amendment as of even date herewith (the
“Restructuring Agreements”) which respectively cover, among other things, the
rescheduling of deliveries of A319/A320 Aircraft and A330 Aircraft and
additional *** applicable to certain A330 Aircraft.

 

As an inducement for NWA to enter into the Restructuring Agreements and for the
purpose of providing improved financial assistance to NWA, AVSA and NWA have
agreed to enter into this Amendment No. 1 (the “Amendment “) to the A330 FLA.

 

--------------------------------------------------------------------------------


 

IT IS NOW AGREED AS FOLLOWS:

 

This Amendment shall not constitute part of the A330 Agreement or the
Restructuring Agreement in respect of the A330 Agreement, but shall be a
separate and independent contract of financial accommodation.

 

This Amendment shall, subject to its terms and conditions, amend and supplement
certain provisions of the A330 FLA and, to the extent of any conflict between
this Amendment and the A330 FLA, the provisions of this Amendment shall prevail.

 

Capitalized terms used herein and not otherwise defined in this Amendment will
have the meanings assigned thereto in the A330 FLA.

 

Subject to the terms and conditions of this Amendment, the A330 FLA shall be
amended as follows with effect from execution of the Restructuring Agreements
and all related documentation in a form satisfactory to AVSA and NWA:

 

A. Improved financing support:

 

1. Improved A330 financing support for 2003, 2004 and 2005 deliveries:

 

Subject to clause 3 below, the A330 Short Term Credit support (including Initial
Term and Extended Term) to be provided or the provision of which is to be
procured by AVSA shall be modified and improved on the following terms and
conditions applicable to up to a maximum of twelve (12) A330 Aircraft scheduled
to be delivered to NWA from August 2003 to the end of 2005 (the “Twelve
Supported A330s”):

 

1.1       AVSA shall increase the funding commitment level of the A330 Short
Term Credit from a maximum of *** per cent (*** %) to a maximum of *** per cent
(*** %) of the Net Aircraft Flyaway Price solely in respect of the Twelve
Supported A330s.

 

1.2       The principal balance of the A330 Short Term Credit in respect of the
Twelve Supported A330s shall amortize and be repaid by NWA quarterly in arrears
in each case as follows:

 

a.               *** per cent (*** %) per quarter of the drawn amount, during
the first two years of such A330 Short Term Credit and ***  per cent (*** %) per
quarter of the drawn amount, during the third year of such A330 Short Term
Credit, for those of the Twelve Supported A330s scheduled to be delivered in
2003;

 

b.              *** per cent (*** %) per quarter of the drawn amount, during the
first two years of such A330 Short Term Credit and *** per cent (*** %) per
quarter of the drawn amount, during the third year of such A330 Short Term
Credit, for those of the Twelve Supported A330s scheduled to be delivered in
2004;

 

--------------------------------------------------------------------------------


 

c.               *** per cent (*** %) per quarter of the drawn amount, during
the first two years of such A330 Short Term Credit and *** per cent (*** %) per
quarter of the drawn amount, during the third year of such A330 Short Term
Credit, for those of the Twelve Supported A330s scheduled to be delivered in
2005.

 

2. Extended Term Interest Rate:

 

The Interest Rate for the Extended Term for any A330 Aircraft selected by NWA
pursuant to the second paragraph of paragraph A.3.6 of the A330 FLA shall not
exceed LIBOR plus *** basis points per annum.

 

3. Other Terms and Conditions:

 

3.1       The terms and conditions of the modified and improved financing
support as set out in clause 1 above shall, subject to the remainder of this
clause 3.1, only apply to the Twelve Supported A330s scheduled to be delivered
to NWA in accordance with the terms of the Restructuring Agreement in respect of
the A330 Aircraft. If, pursuant to (i) the exercise by NWA of any  deferral
right or (ii) any rescheduling agreement between AVSA and NWA  requested by NWA,
the delivery of any A330 Aircraft (for the avoidance of doubt including the
Twelve Supported A330s) scheduled to be delivered between August 2003 and the
end of  2005 in accordance with the terms of the applicable Restructuring
Agreement is rescheduled and not delivered before or during the year 2005, the
modified and improved financing support as set out in clause 1 above shall not
apply to such A330 Aircraft.

 

3.2       During the years 2003, 2004 and 2005, NWA shall use commercially
reasonable efforts to obtain and use financing which is more attractive to NWA
than the financing support offered by AVSA and/or any of its affiliates
(including Airbus Financial Services and any of its affiliates or subsidiaries).

 

3.3       Financing Exposure

 

For the purpose of calculating the Exposure from time to time, the exposure
under the AIFS Term Loan shall be the aggregate principal amount actually
outstanding thereunder

 

3.4       Save as amended as set out above, the A330 FLA shall remain unaltered
and in full force and effect.

 

B. Governing law and confidentiality

 

This Amendment shall be governed by and construed in accordance with the New
York law.

 

NWA acknowledges that this Amendment is considered by AVSA as commercially
sensitive and as constituting confidential information. NWA agrees that the
provisions of this Amendment and related documentation will not, without the
prior written consent of AVSA (except as set forth below), be disclosed to any
party other than legal counsel, credit rating agencies and lead lenders on an
as-needed basis and only after securing the written commitment of those parties
to maintain the confidentiality of this Amendment. Should there be any breach of
this provision as a result of any fault of NWA,

 

--------------------------------------------------------------------------------


 

AVSA may withdraw the modified and improved financing support as set out in
clauses 1 and 2 above.

 

Subject to any legal or governmental requirements of disclosure, and except for
disclosure to legal counsel, credit rating agencies and lead lenders on an
as-needed basis, the parties (which for this purpose shall include their board
of directors, employees, agents and advisers (including financial advisers))
shall maintain the terms and conditions of this Amendment and related
documentation strictly confidential. Without limiting the generality of the
foregoing, NWA and AVSA will limit the disclosure of the contents of this
Amendment and related documentation, to the extent legally permissible, in any
filing required to be made with any governmental agency and shall make such
applications as shall be necessary to implement the foregoing. NWA and AVSA
shall consult with each other prior to the making of any public disclosure or
filing, otherwise permitted hereunder, of this Amendment or the terms and
conditions hereof or any related documentation. In the event that NWA receives
any other disclosure request from any government or any branch, agency or
instrumentality thereof or any government-related entity, which NWA believes
would be advisable to satisfy in whole or in part, NWA and AVSA will consult and
AVSA will not unreasonably withhold its consent to such disclosure.
Notwithstanding anything in this paragraph to the contrary, AVSA may deliver a
copy of this Amendment to the selected Propulsion Systems Manufacturer. The
provisions of this clause B shall survive any termination of this Amendment
and/or related documentation.

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to AVSA.

 

 

 

Very truly yours,

 

 

 

AVSA S.A.R.L.

 

 

 

 

 

By:

/s/ Marie-Pierre Merle-Beral

 

 

 

Name:

Marie-Pierre Merle-Beral

 

 

Title:

Chief Executive Officer

 

 

 

 

Accepted and Agreed:

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

By:

/s/ Gregory A. May

 

 

 

Name:

Gregory A. May

 

 

Title:

Vice President
Purchasing & Aircraft Acquisitions

 

 

--------------------------------------------------------------------------------

 